t c summary opinion united_states tax_court james w davis and teri a davis petitioners v commissioner of internal revenue respondent docket no 8590-04s filed date james w davis pro_se michael j proto for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all monetary amounts are rounded to the nearest dollar respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure the issue for decision is whether a lump-sum payment of social_security disability benefits received by petitioner teri a davis in is includable in petitioners’ gross_income for pursuant to the formula in sec_86 even though a significant portion of the payment is attributable to benefits for and we hold that it is background some of the facts have been stipulated and they are so found at the time that the petition was filed petitioners resided in canton new york in petitioner teri a davis mrs davis suffered an injury and applied for social_security disability benefits however the social_security administration resisted her claim mrs davis then retained legal counsel ultimately after many months mrs davis prevailed in the dispute and she received a lump-sum payment of benefits in for mrs davis received a form ssa-1099 social_security_benefit statement from the social_security administration box of that form reported benefits for of dollar_figure which was described as follows paid_by check or direct deposit dollar_figure medicare premiums deducted from benefits worker’s compensation offset attorney fees big_number benefits for dollar_figure the description of the benefits for also included a statement that the dollar_figure amount included dollar_figure paid in for and dollar_figure paid in for petitioners timely filed a federal_income_tax return for on line of their return petitioners reported compensation received by petitioner james w davis mr davis in the amount of dollar_figure in contrast on line 20a of their return petitioners did not report any social_security_benefits nor did they report any taxable_amount thereof on line 20b petitioners did not itemize deductions on their return but claimed the standard_deduction in the notice_of_deficiency respondent determined that percent or dollar_figure of the social_security_benefits of dollar_figure received by mrs davis in was includable in petitioners’ gross_income for that year discussion social_security_benefits including social_security disability benefits are includable in gross_income pursuant to a statutory formula see sec_86 thomas v commissioner t c necessarily therefore the balance of the benefits ie dollar_figure was paid for memo maki v commissioner tcmemo_1996_209 in the present case the application of that formula results in the inclusion of benefits of dollar_figure ie percent of dollar_figure in petitioners’ gross_income for petitioners point out that a significant portion of the social_security_benefits received by mrs davis in was attributable to and petitioners contend that it would be unfair to determine the taxable_portion of the lump-sum payment without regard to the prior years to which the payment is attributable therefore petitioners argue they should be entitled to amend their returns for and and include in gross_income for each of those years the amount of benefits attributable to each of those years and recompute their tax_liabilities for each of those years accordingly we disagree with petitioners’ approach because it is contrary to law under income_tax accounting principles an item_of_gross_income must be included in income for the taxable_year that it is received by the taxpayer unless under the taxpayer's method_of_accounting the amount is to be properly accounted for in a different period sec_451 for taxpayers such as petitioners who use the cash_receipts_and_disbursements_method of accounting an item is includable in gross_income when it is actually or constructively received sec_1_451-1 income_tax regs however the law recognizes that a taxpayer who receives a lump-sum payment of social_security_benefits attributable in part to prior taxable years may be adversely affected by the bunching of income sec_86 is designed to provide a measure of relief to such taxpayers sec_86 provides as follows sec_86 limitation on amount included where taxpayer receives lump-sum payment -- limitation --if-- a any portion of a lump-sum payment of social_security_benefits received during the taxable_year is attributable to prior taxable years and b the taxpayer makes an election under this subsection for the taxable_year then the amount included in gross_income under this section for the taxable_year by reason of the receipt of such portion shall not exceed the sum of the increases in gross_income under this chapter for prior taxable years which would result solely from taking into account such portion in the taxable years to which it is attributable sec_86 implicitly recognizes the principle that a lump-sum payment of social_security_benefits is to be included in gross_income pursuant to the formula of sec_86 in the year in which the lump-sum payment is received and not in the years to which the payment is attributable however upon a taxpayer’s election sec_86 does limit the amount properly includable in gross_income for the taxable_year of receipt to the sum of the increases in gross_income for the years to which the lump-sum payment is attributable in the present case the parties agree that an election under sec_86 would not serve to reduce the amount of the lump-sum payment that is includable in petitioners’ gross_income in that being the case it is apparent that percent of the lump-sum payment is includable in petitioners’ gross_income for pursuant to the formula of sec_86 petitioners further contend that the portion of the lump-sum payment of social_security_benefits that was paid to mrs davis’s attorney for legal fees ie dollar_figure should be disregarded for purposes of sec_86 we disagree under the so-called anticipatory_assignment_of_income doctrine a taxpayer cannot exclude an economic gain from gross_income by assigning the gain in advance to another party commissioner v banks u s 125_sct_826 see 281_us_111 s rept 1983_2_cb_326 stating that for tax purposes the total amount of social_security_benefits received by a taxpayer is not reduced by attorney’s fees therefore the portion of the lump-sum payment of social_security_benefits that was paid to mrs davis’s attorney for legal fees on her behalf is taken into account in applying the formula of sec_86 a portion of the amount that was paid on behalf of mrs davis to her attorney for legal fees is potentially deductible as an itemized_deduction see sec_212 sec_265 sec_1 a income_tax regs andrews v commissioner tcmemo_1992_668 the matter is academic however because petitioners did not itemize their deductions in and made no effort at trial to demonstrate that their deductible expenses exceeded the dollar_figure standard_deduction that they claimed on their return finally we have considered all of petitioners’ other arguments and to the extent that we have not specifically addressed them we conclude that they are without merit the same analysis applies to the medicare premiums dollar_figure that were deducted from mrs davis’s lump-sum payment indeed s rept 1983_2_cb_326 expressly mentions medicare premiums and states that for tax purposes they do not serve to reduce the total amount of social_security_benefits received by a taxpayer finally we note that the so-called workers’ compensation offset dollar_figure is treated as though it were a social_security_benefit sec_86 see mikalonis v commissioner tcmemo_2000_281 willis v commissioner tcmemo_1997_290 in particular we reject as contrary to law petitioners’ argument that the tax on the lump-sum payment of social_security_benefits should be reduced pro tanto by the amount of the attorney’s fees incurred by mrs davis to obtain that payment we also reject as outside our jurisdiction in an action to redetermine a deficiency petitioners’ arguments regarding the designation of payments made pursuant to an installment_payment agreement involving the taxable years and in this regard we note that the record in this continued reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issue decision will be entered for respondent continued case does not show any overpayment_of_tax for therefore the court’s ancillary jurisdiction under sec_6512 is not implicated in this deficiency proceeding see sec_6213 cf sec_6320 sec_6330 involving lien and levy actions collection actions
